IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

YOLIMA CEDENO,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2853

ROSS STORES, INC., and
SEDGWICK CMS,

      Appellees.

___________________________/

Opinion filed March 1, 2016.

An appeal from an order of the Judge of Compensation Claims.
Margret G. Kerr, Judge.

Date of Accident: May 15, 2014.

Wendy S. Loquasto of Fox & Loquasto, P.A., Tallahassee, and Rene Hidalgo of the
Downs Law Group, Coconut Grove, for Appellant.

Kimberly J. Fernandes of Kelley Kronenberg, P.A., Tallahassee, for Appellees.




PER CURIAM.

      AFFIRMED.

THOMAS, BILBREY and KELSEY, JJ., CONCUR.